Citation Nr: 1420286	
Decision Date: 05/06/14    Archive Date: 05/16/14

DOCKET NO.  08-27 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for lumbar degenerative disc disease (DDD), with mild bulges at L4-L5 and L5-S1, mild thecal sac compression, and early degenerative changes from L3-L5-S1 level, but without evidence of central spine stenosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Turner, Associate Counsel



INTRODUCTION

The Veteran had active service from September 1980 to December 1980 and from November 2004 to January 2006.

This appeal comes to the Board of Veterans' Appeals (Board) from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  In January 2012, the Board remanded the claim for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board must remand the issue of service connection for a low back disorder for additional development due to an inadequate medical examination.  The Board finds the February 2012 medical opinion is inadequate to adjudicate the Veteran's claim because it does not proffer the necessary nexus opinion.

The duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  If VA provides a claimant with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008).  

The Veteran contends he is entitled to service connection for DDD of the lumbar spine as a result of his military occupational specialty as a communications installer, where he was required to wear a bulletproof vest and carry a rifle at all times.

In May 2007, the Veteran underwent a VA examination, where the examiner diagnosed lumbar spine DDD, with mild bulges at L4-L5 and L5-S1, with mild thecal sac compression.  However, the examiner did not offer an opinion as to the etiology of the lumbar disability.

Again in February 2012, the Veteran underwent a VA examination in order to determine whether his lumbar spine disability was etiologically related to service.  The Board finds, however, that the February 2012 VA examination and opinion are not adequate to adjudicate the claim of service connection because the examiner did not specify whether the Veteran's DDD of the lumbar spine was at least as likely as not related to military service.  In addition, though the examiner noted the Veteran's contentions of back pain beginning in service while wearing a bullet proof vest and carrying a rifle, the examiner did not explain: (1) the likelihood that an injury such as the one described by the Veteran could cause DDD, and (2) the significance of a diagnosis of DDD within 16 months of discharge from service.  In light of the foregoing, the Board is of the opinion that the February 2012 VA medical opinion is incomplete and requires clarification.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Arrange to have the Veteran's entire claims file reviewed by the VA examiner who conducted the February 2012 examination (if available), or another appropriate medical professional, for the purpose of providing an addendum to the opinion, which explains the following:

Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's DDD is causally or etiologically related to the Veteran's claimed back injury in service?  In so opining, the examiner should address (i) the likelihood that an injury such as the one described by the Veteran could have caused DDD, and (ii) the significance of the diagnosis of DDD within 16 months of discharge from service, providing any necessary contextual explanation of the nature of the disease.

(Please note it is essential that the opinion be accompanied by a rationale that explains why the answer is being provided.  The basis for the answer must be fully explained with a complete discussion of the pertinent lay and medical evidence of record and sound medical principles (including the use of and reliance on any medical literature, if any), which may reasonably illuminate the medical analysis in the study of this case).

2.  Then, the RO should readjudicate the claim on the merits. If the benefit sought is not granted, the appellant and his representative should be furnished a SSOC and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

(CONTINUED ON NEXT PAGE)











This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
TANYA A. SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



